 390DECISIONSOF NATIONALLABOR RELATIONS BOARDKing Louie Bowling Corporation of Missouri and Wil-ma H. Willis.Case 17-CA-4846April 17, 1972DECISIONAND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND PENELLOOn February 11, 1972, Trial Examiner EugeneGeorge Goslee issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings, findings,' and conclusions 2 and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tionsBoardadopts as its Order the recommendedOrder of the Trial Examiner and hereby orders thatthe Respondent, King Louie Bowling Corporation ofMissouri, Kansas City, Missouri, its officers,agents,successors,and assigns, shall take the action set forthin the Trial Examiner's recommended Order.iThe Respondent has excepted to certain credibility findingsmade by theTrial Examiner.It is the Board's established policy not to overrule a TrialExaminer's resolutions with respect to credibility unless the clear preponder-ance of all of the relevant evidence convinces us that the resolutions wereincorrect.StandardDry Wall Products, Inc,91 NLRB544, enfd 188 F.2d362 (C.A. 3). We have carefully examined the record and find no basis forreversing his findings.2 SeeN LR.B v.Scrivener,d/b/a AA Electric Company,405 U S. 117,February 23,1972, in which the United States SupremeCourt,reversing 435F.2d 1296 (C.A 8), held that an employers discharge of an employee becausethe employee gave a written sworn statement to a Board Field Examinerinvestigating an unfair labor practice charge filed against the employer con-stitutes a violation of Section 8(aX4) of the Act.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEEUGENE GEORGE GOSLEE.Trial Examiner:This case cameon for hearing before me at KansasCity,Missouri, on De-cember 21 through23, 1971,on a complaint of the GeneralCounsel of theNational LaborRelations Board and ananswer filedby King LouieBowling Corporation of Mis-souri,hereinafter called the Respondent.'In substance, theiThe complaint,which was issued on November 3, 1971, is predicatedissues raisedby the pleadings relate towhether the Respon-dent violatedSection 8(a)(l) and (4) of the National LaborRelationsAct, as amended, by conduct hereinafter detailed.Briefs have been received from the General Counsel and theRespondent, and have been duly considered.Upon the entire record made in this proceeding, and frommy observations of the testimony and demeanor of the wit-nesses, I hereby make the following:FINDINGSOF FACT AND CONCLUSIONSITHE BUSINESS OF THE RESPONDENTThe Respondent is a Missouri corporation and operatesa chain of bowling alleys at various locations in the Statesof Kansas and Missouri,including the King Louie PlazaBowl in Kansas City,Missouri, which is the only segmentof its operations involved in this proceeding.The Respon-dent has a gross annual volume of business in excess of$500,000,and annually purchases and receives goods val-ued in excess of $50,000 from suppliers located outside theState of Missouri.The complaint alleges,the answer admits,and I find that the Respondent is an employer en aged incommerce within the meaning of Section 2(6) and /) of theAct, and that it will effectuate the purposes of the Act toassert jurisdiction in this proceeding.IITHE AGENTS OF THE RESPONDENTThe Respondent's answer also admits,and I find, that AlBornstein and Sydney Sander,who are,respectively,its ex-ecutive vice president and thegeneral manager of the KingLouie Plaza Bowl, are supervisors within the meaning ofSection 2(11) of the Act, and at all times material to this casehave been the Respondent'sagents,acting in its behalf,within the meaning of Section 2(13) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESThe complaint alleges that the Respondent violated Sec-tion 8(a)(1) of theAct by (1)directing its employees toobtain for the use of its attorney copies of sworn statementsgiven by them to the NationalLaborRelations Board; (2)by telling an employee it was "going to get" Wilma Willis,the ChargingParty;(3) by threatening to discharge Willis;and (4)by altering the terms and conditions of Willis' em-ployment.Withrespect to the latter allegation,the com-plaintmore sppecificallyalleges that on various datesbetweenApril 23 andAugust 3, 1971,2 andbecause Willishad given a sworn statement to the Board,the Respondentrequired her to use a timeclock; took away work Willis hadpreviously performed;directed other employees not to con-er withWillis withregard to work assignments and sup-plies;and required Willis to work in the snackbar during thenoon hour.Further,the complaint alleges that on Septem-ber 18,the Respondent violated Section 8(a)(4) of the Actby discharging Willis and thereafter failing and refusing toreinstate her to her employment with the Respondent.By its answer and contentions raised during the course ofthe hearing,the Respondent admits that it altered Willis'terms and conditions of employment as specified in thecomplaint,and it similarly admits that it discharged Willison September 18. The Respondent denies, however, that itsupon a charge filed on September20, 1971,and served on the Respondentby registered mail on the same date.2 All dates recited hereinafterare in 1971, exceptas specifically designatedto the contrary.196 NLRB No. 65 KING LOUIE BOWLING CORP.391acts and conduct with respect to Willis were attributable inany part to motives proscribed by the Act.In defense of the treatment accorded to Willis the Re-spondent has proferred multifarious justifications,based ona multiplicity of incidents both recent and remote.In overallperspective the Respondent contends that(1)Willis had toomany duties and worked too many hours for the amount ofsalary she received; (2) she assumed duties and responsibili-ties which were not within her job classification; (3) she wasunable to work harmoniouslyand had disputes and alterca-tions with other employees;(4) she was disrespectful towardher superiors,and particularly toward Sydney Sander, themanager of the Plaza Bowl; and(5)Willis was rude, dis-courteous,and unwilling or unable toproperly cater to theRespondent's customers.In addition,the Respondent con-tends that Willis' summary discharge on September 18 wasprompted by her attempt to discuss hergrievances privatelywith Vic Lerner, the Respondent's president,in contraven-tion of the Respondent's established practices of requiringemployees to discuss their grievances with their immediatesupervisors.Willis was employed by the Respondent on a continuousbasis for the entire period since it assumed ownership andoperation of the Plaza Bowl-an expanse of time covering7 or 8 years.Willis worked at the Plaza Bowl for an evengreaterperiod of time for a predecessor owner,and for thewhole of her employment period at this location she workedunder the supervision of 8 to 10 different managers. FromOctober 1969 to the date of her discharge,Willis workedunder the immediate supervision of Manager Sydney San-der.Willis' job classification is variously described in the rec-ord as desk personnel,desk girl, or countergirl.Her regularduties in this classification consisted of accepting and main-taining cash receipts for bowling fees and the rental ofequipment;the sale of incidental merchandise;distributionof telescore sheets;the assignment of bowling lanes; thescheduling of bowling leagues;turning the lanes on foroperation;and adjusting and resolving the problems ofbowlers on the lanes.In addition,over a period of years,Willis had acquired additional duties,including maintain-ing and computing timecard information for payroll pur-poses,ordering supplies for the use of personnel assigned tothe Plaza Bowl,and working on the Green Stamp tourna-ments3on Saturday and Sunday evenings.During the yearpreceding her discharge,at a time when Sander was absentbecause of illness,Willis was also given the additional dutyof filling the vending machines.The Respondent conceded on the record that Willis wasa hard working,loyal, willing,and efficient employee. Thetestimony of the Respondent'smanagement officials andWillis'coworkers reflects that she generally worked in har-mony with her superiors and her peers,and that she wascooperative and agreeable.Documentary evidence in therecord reveals that Willis was several times complimentedby the Respondent and its customers for her good work andconscientious efforts.Her general good relationship withthe Respondent's patrons is further attested to by the peti-tions served on the Respondent by its customers protestingWillis' discharge and requesting her reinstatement.Notwithstanding the attributes discussed above, my ob-servation of Willis and a review of all the testimony relatingto her employment with the Respondent,leaves me withoutdoubt that she was testy and short-tempered on occasion,3Described in the recordas anopen bowling tournament in which prizesof green stamps are awarded for strikes obtained on certain combinations ofcolored pins.proud of her abilities and her intimate knowledge of theoperation of the Plaza Bowl, and prompt and anxious toundertake additional duties and responsibilities. Neither doIdoubt, as the Respondent contends, that Willis consid-ered, and perhaps expressed the belief that her abilities tomanage the Plaza Bowl were equal or superior to those ofSander. From the testimony of other creditedwitnesses, Ifind that this consideration was shared by other employeesand patrons of the Respondent. In summary, however, Wil-lis' shortcomings as an employee, measured against her at-tributes, were of no appreciable or expressed concern to theRespondent until the last few months of her employment.The events which culminated in the complaint in theinstant case had theirgenesisin a prior unfair labor practiceproceeding involving the Respondent .4 In this decision, asthroughout the course of the hearing, that prior unfair laborpractice proceeding is referred to as theGoodmancase.On January 22, a charge was filed alleging that the Re-spondent had violated Section 8(a)(3) of the Act by termi-nating one Robert Goodman because of his membership inand activities on behalf of a labor organization. On January27, the charge was amended to allege two additional acts ofdiscrimination. On March 12, after investigation, the Re-gional Director issued a complaint and notice of hearing,scheduling a hearing for April 22. The hearing was not heldand theGoodmancase was amicably settled by the parties.On February 12, during the investigation of theGoodmancase, Sander approached Willis at the front desk at the PlazaBowl and informed her that the Board agent wanted to askher a question. He explained that the Board agent wantedto know whether Goodman was a good mechanic. Williscomplied with the request and spent approximately 1-1/2hours with the Boardagent.According to the testimony ofLois Baylor, a former employee of the Respondent whomI credit, Sander expressed concern during Willis' interviewabout the amount of time she was spending with the Boardagent, and remarked that if Willis did not tell the same storyas Sander, he was in trouble. According to the testimony ofWillis, Sander was waiting when she returned from the in-terview and he questioned her about what the Board agenthad asked and what kind of questions he had posed. Willisreplied that the Board agent had asked direct questions,including questions about union meetings and how Good-man had performed his job.At a later time, April 9, Willis gave a second, but unsignedstatementto Loeb H. Granoff, the Respondent's attorney,and she was simultaneously subpenaed to appear on theR2espondent's befalf at the hearing scheduled for April2.5° King Louie InternationalCorpand Robert Grant Goodman,an Individual,Case 17-CA-4353. As clearly reflected by the record,theGoodmancase wassettled and it was no evidentiary value in determining the truth or falsity ofthe allegations in this case.I have considered theGoodmancase solely for thelight it sheds on the events and circumstances relevant to this proceeding;and have rejected its considerationfor all otherpurposes,including anyinferences which may have been intended by its introduction as dispositiveof the Respondent's concern, or lack thereof,for the protected rights of itsemployees.Both of Willis' statements were introduced in evidence without objection,and the Respondent contends that I should compare the statements with aview to discrediting Willis' testimony in this case. I reject the contention fortwo reasons Both statements relate to theGoodmancase, which the Respon-dent concedes is not before me for determination.Assuming, however, theproprietyof comparing the statements given in connection with a prior caseas dispositiveof Willis' credibilityin this proceeding,a naked comparisonwould avail little or nothing. The statements relate in large measure to differ-ent subjects,and the truth or falsity of the contents and the candor of thewitness are impossible to weigh without evidence of the conditions of theinterviews and a knowledge of the questions posed.Even if the contents ofcontinued 392DECISIONSOF NATIONALLABOR RELATIONS BOARDDuring the first part of April, Sander requested Willis andemployee Henry Kavorinos to write to the Board and re-quest copies of their statements for use by the Respondentand its attorney. Willis complied with the request, but theletterwas apparently sent to the wrong address and re-turned. About April 15, Sanderagainconfronted Willis andKavorinos and informed them that he was going to have hissecretary, Chery Lee Phillips, type a letter for the employ-ees' signatures requesting theBoard to furnish them withcopies of their statements.Some days later Willis picked upa copy of her statement at the Regional Office,and wasinformed that she would be called as a witness for the Gen-eral Counsel in theGoodmancase.On or about April 20, Attorney Granoff called the PlazaBowl to speak with Sander.Willis answered the telephoneand during the course of the conversation informed Granoffthat she wasgoingto testify for the Government in theGoodmancase.Granoff immediately evinced interest andtoldWillis to bring a copy of herstatementto his office.Willis was unable to leave the desk,but arrangements weresubsequently made for Willis' husband, Dale Willis, to de-liver her statementtoGranoff.According to the testimony of Dale Willis, which is un-controverted,he delivered the statement to Granoff at thelatter's office. Granoff read the statement in Dale Willis'presence,expressed surprise,and then called Lerner. Gra-noff read Willis' statement to Lerner and informed Lernerthat the statement brought more light to the case.Granoffthen read parts from Sander's statement to the Board andtold Lerner that he knew Sander had lied to him, but hehadn't been able toprove it.Granoff made arrangements tosee Lerner and Sander in his office laterin the day, and thencalled the Board attorney assigned to theGoodmancase andinformed him of a possibility of settling the matter.BeforeDale Willis departed,Granoff congratulated him on theloyalty and truthfulness of his wife. On April 21, the partiesto theGoodmancase entered into an informal settlementagreement.In his testimony Sander admitted that he was aware thatWillis gave a statement to the Board in theGoodmancase,but categorically denied that he interrogated Willis aboutthe contents of her interview.6With respect to the eventsand circumstances surrounding the requestsmade by Willisand Kavorinos for copies of statements they had given tothe Board,Sander's testimony is equivocal.He first testifiedthat he told Willis that if she desired she could obtain a copyof her statement for the Respondent's review before goingto hearing.Sander also admitted that he caused Phillips toprepare the letter to the Board, but denied that he requiredor instructed Willis or Kavorinos to sign the letter.At a laterstage in his testimony Sander testified that it was Willis andKavorinos who wanted the statements in preparation fortestifying at the hearing in theGoodmancase.In corrobora-tion of the latter contention,Phillips testified that Sanderinstructed her to prepare the letter and indicatedthatWilliswanted a copy of her statement which she had been unableto obtain.I am unable to credit the preponderance of Sander's testi-the statements were in complete contradiction,which is not the case, thestatement given by Willis to Granoff would have to be weighed in light ofthe fact that it is unsigned,and there is evidence that it wasgiven by Williswithout any guarantees against reprisals.6The interrogation of Willis by Sander concerning her interview with theBoard agent was not alleged in the complaint as a violation.Sander deniedthe interrogation and the General Counsel failed to corroborate Willis' testi-mony,although she established that employees Baylor and Kavorinos werepresent at the time of the incident.Under these circumstances I find noviolation ofthe Act.mony in this proceeding,7 and I specifically reject his at-tempts to establish that Willis and Kavorinos initiated thesuggestionto procure copies of their statements from theBoard. Aside, moreover, from a matter of credibility, I re-ject this contention for another reason. Kavorinos was pre-sent on both occasions when the subject of procuring thestatementsarose.Kavorinos testified as a witness for theRespondent, but the Respondent studiously avoided ques-tioning him concerning the circumstances which lead to hisrequest to the Board for a copy of his statement.I find that on two occasions in April, the Respondent,through itsagent, Sander,8 told its employees to procure forthe Respondent's use copies of statements gi enby them tothe Board. This conduct violated Section 8 a 1 of the Act,9 the moreso becauseSander failed to give the employeesany assurances against reprisals, and because his instruc-tions to procure copies of the statements occurred in anatmosphere, as found below, which was tainted by theRespondent's expressed hostility to the protected rights ofits employees.10There is substantial evidence in the record from the testi-mony of witnesses called by both the General Counsel andthe Respondent, of the harmonious working relationshipbetween Sander and Willis during the whole of the periodup to April 21. Their contacts at the Plaza Bowl were ingood humor, Sander sought Willis' ideas and opinionsabout work problems, an accorded her considerable au-thority and responsibility. This good relationship carriedover outside the workplace, andthere were periodic socialcontacts between the Sander and Willis families.As soon, however, or theGoodmancase was settled, therelationship between Sander and Willis underwent a mark-ed deterioration. After April 21, Sander avoided Willis,broke off all except necessary contacts and conversations,and began to place in other employees the reliance he hadpreviously placed in Willis. The deteriorating personal rela-tionshipbetween supervisorand supervised was further ex-acerbated by changes in Willis' terms and conditions ofemployment, which were instituted by Sander and Born-stem duringthe period following theGoodmansettlement.On April 23, Sander approached Willis at the desk andinformed her that she was to beginusingthe timeclock.7 From myobservation of Sander and a review of his testimony,I find thathe was most concerned with vindicating himself in the opinion of his employ-er, and least concerned with establishing the truth.His bland denials ofevents, conversations, and circumstances differ in substantial part with credi-ble evidence established through other witnesses,including witnesses calledby the Respondent.His testimony is replete with evasive answers and self-serving declarations,and he admitted to several material variations betweenhis testimony on direct examination and the contents of a pretrial statementgiven to the General Counsel.Accordingly,I have rejected Sander's testimo-ny, except where his version of events and circumstances has beenspecifical-ly corroborated by other witnesses.9The allegations of the complaint with respect to instructions to employeesto procure their statements are limited to Sander's acts andconduct. Attor-ney Granoff'srequest toWillis to produce a copyof her statement for hisreview was neither alleged nor argued as a violation.Accordingly, I haveconsidered this evidence only as it tends to shed light on subsequent events.9Henry I Siegel Co, Inc.,143 NLRB 386, 387,enfd.328 F.2d 25 (C.A. 2);Winn-Dixie Stores, Inc, etc,143 NLRB848;Texas Industries,Inc.,139NLRB 367, 368,enfd.366 F.2d 128(C A. 5).10JohnniesPoultry Co,146 NLRB 770, 774-776. TheRespondent con-tends that it was privileged to request the statements to prepare for thehearing in theGoodmancase,and citesHiltonHotels Corporation d/b/aStager Hilton,193 NLRB197, as dispositive that no violation wasproved.Assuming that the Respondent'smotivation for the requests for the state-ments was that asserted,the privilege was lost when the Respondent trans-gressed the boundaries of established safeguards.JohnniesPoultry Co., supra.As to theStatlerHiltoncase,the facts there did not concern a request forproductionof a statement given to the Board,and the interrogations wereattendedby the necessarysafeguards. KING LOUIE BOWLING CORP.Willis had never been required to use the timeclock and sheasked the reason for the change. Sander said that he hadbeen to the office and Bornstein had directed that Willis beput on the timeclock. On the following day, April 24, Sanderasked Willis if she had timed out. Willis followed Sander outto his car and asked why he was treating her in such amanner. Sander replied that he was not treating her in anyway, but added that he was going to make it miserable, andthat when he was ready to fire her he would have the back-ing of Al Bornstein.The evidence of the Respondent's motive in applying thetimecard requirement to Willis, is not limited to her testimo-ny. On or about April 25, Sander complained to Lois Baylorabout what Willis had done to him, relating that he had itall down "in black and white." Baylor inquired what Sandermeant, and he replied that Baylor would never know whatWillis had done to Sander and his family. Baylor asked ifSander wanted her to ignore Willis and not speak to her, butSander replied that he did not want Baylor to do that.Baylor asked Sander why he, did not fire Willis, and Sanderreplied that he could not do it at that time because of thecase the Respondent had just finished with Goodman. San-der added that he would have to let Willis' discharge waitfor the present, that theGoodmancase had cost the Respon-dent about $6,000, but that it could have cost more andSander had been very lucky. Sander then told Baylor thatifhe showed what he had in "black and white," it wouldcause trouble for the Respondent's lawyer."At a later time, on the same day as the foregoing conver-sation, Baylor was still perplexed by Sander's remarks andasked him what he was referring to as "black and white."Baylor asked if Willis was taking money or something likethat. Sander replied that it was not anything like that, butthat it was what Willis had done to him in theGoodmancaseand the disloyalty she had shown him.Late in April, Mildred Leal, an employee of the Respon-dent at that time, had a conversation with Sander at thePlaza Bowl. Sander volunteered that Kavorinos and Willishad told a storyto a man fromthe National Labor Rela-tions Board. Leal asked how Sander knew of this, and heansweredthat the lawyer had called and told him about itin confidence, and that Sander was not supposed to know.Sander saidthat Willis had lied, and when Leal asked whyWillis would do this, Sander replied that he did not know,but he would take care of Willis, that her time was coming,and that Willis would hang herself. According to the furthertestimony of Mildred Leal, whom I credit, Sander threat-ened that he intended to fire Willis. On subsequent occa-sions inApril and May, Sander told Leal that he intendedto take work away from Willis to cause her to quit. Whenquestioned by Leal about why he put Willis on the time-clock and why he intended to take away certain of Willisduties, such as counting cash receipts and working on thegreen stamp tournaments,Sander replied that taking thesefunctions away from Willis would certainly force her to quither employment.12The requirement that Willis use the timeclock was the11 I reject theRespondent's contention that its motiveswith respect toWillis are abovesuspicion because Sander and Bornstein testifiedthat theynever sawWillis'statement, and had no knowledgeof its contents.AttorneyGranoff,the Respondent's agent for the purpose,obtained a copy of Willis'statement and read it to another agent,Lerner, over the telephone. Thisevidence alone is sufficient to establish the Respondent's knowledge. As tothe testimony of Sander and Bornstein,even if I were to assumetheir lackof opportunity to read the statement inhaec verba,they were fully aware thatthe contents of Willis' statement were sufficient to cause theRespondent toforego litigation and summarily enter into a settlement.12TheRespondent contends that I should discreditMildred Leal and otherof the GeneralCounsel's witness because itis inherently incredible that the393first of severalchanges inthe terms and conditions of heremployment. Within a short time after the timeclock re-quirement was imposed, Sander informed Willis that heintended to take away some of her duties and this would beaccomplished by the middle of June.On June 14, at the time of a bowling party which will bediscussed below, Sander called Willis to his office and toldher that he was going to take over the work on the payroll,the filling of the vendinmachines, and the work Willis hadpreviously performed for the Green Stamp tournaments.According to the testimony of Willis, as corroborated byemployee Clifton Hearron, she asked Sander why he did notgo ahead and fire her. Sander replied that he was not goingto do that, but he was going to makeitmiserableforWillisand so rough that she would want to quit.As related above, among the duties Willis had acquiredat the Plaza Bowl was ordering supplies andassisting otheremployees, such as the porters, with problems that arose inconnection with their work. Willis had performed thesefunctions during the entire period she worked for the Re-spondent, and it is clear that Sander encouraged this prac-tice and counseled employees to confer with Willis when hewas unavailable.During the first week in July, in the presence of employeeJames Rhynerson, Sander asked Porter Clifton Hearronabout fixing some plumbing. According to the testimony ofthe employees, which Sander did not deny, he instructedHearron that if he could not fix the plumbing he was toadvise Sander, and that he was not to go to Willis about thatparticular matter or anything else.As a part of its overall system the Respondent operatesanother bowling alley in the Kansas City locality, calledKing Louie West. On August 2, Willis received a telephonecall from the manager at King Louie West. On the followingday Sander asked Willis if she intended to accept the "GirlFriday"13 job offered to her by themanager atKing LouieWest. Willis replied that she did not want the job and pre-ferred toremain atthe Plaza Bowl. After an hour or so,Sander requested Willis to come to his office to furtherdiscuss the job offer at King Louie West. During the courseof the conversation, Sander insisted that Willis talk to herhusband about the job offer, but Willis remained adamantand insisted that she would not accept the offer. Sander toldWillis that the presentarrangementwould not work andthat she should go to King Louie West for a fresh start.Willis protested that she did not need a fresh start andSander countered with the remark that Willis had made himlook bad in the eyes of the Company, and too much waterhad gone under the bridge for Sander and Willis to getalong.On the following day, August 4, Sander againdiscussedthe job offer with Willis and inquired whether she had dis-cussed the matter with her husband. Willis replied that shehad, but she still did not want the job. Sander asked if Williswould prefer to have Al Bornstein tell her she had to acceptthe offer and Willis replied that she would accept the job atKing Louie West onlyifBornsteintold her she had to.Sander ended the conversation with the comment that, "Itdoesn't make any difference, in a couple of months youwon't have King Louie or anything else anyway."Respondent'smanager would discuss his intentions with respect to Williswith rank-and-file employees.I credit the employees.From the whole of therecord it is clear that Sander was incensed over the outcome of theGoodmancase and Willis' contribution to the settlement.I find nothing incredibleabout Sander's venting his spleen against Willis into any available pair of earsand withscant regardto theclassification of the listener.13The equivalentof theposition heldby CheryLee Phillips at the PlazaBowl and necessitating,among other qualifications, typing andbookkeepingskills. 394DECISIONSOF NATIONAL LABOR RELATIONS BOARDSometime during 1971, the Respondent purchased abowling alley at Omaha, Nebraska.Bornsteinreviewed thenew operation and instructed Sander to begin using a host-ess inthe snackbar at the Plaza Bowl during the noon hours.In late July, Willis began a new routine whereby she wasrelieved at the desk and assigned as a hostess in the snack-bar during the lunch period.On September 18, Willis placed a call to Vic Lerner, butas she was unable to reach him she told the receptionist thatshe wished to talk to Lerner in private and would prefer thatno one else knew about her request. Lerner called backshortly thereafter, and Willis told him that she wanted totalk to him about a personal matter, would prefer to meethim in his office, and preferred that Bornstein not be toldof her request until after she had talked to Lerner. Lerneragreed that he would see her sometime during the followingweek.About 4:40 on the same date, Bornstein arrived at thePlaza Bowl and asked for Sander.Within a few minutesBornsteinreturned to the desk, directed Kavorinos to takeover the desk, and told Willis he wanted to talk to her. Willisaccompanied Bornstein to an upstairs office,and, accordingtoWillis, he asked her if she had called Lerner. Willis re-plied that she had calledand Bornsteinasked for the reason.Willis replied that she wanted to talk to Lerner about theGoodmancase and about a personal matter.Bornstein stat-ed thathe was running the organization and theGoodmancase was forgotten. Willis protested that Sander would nev-er forget theGoodmancase and Sander was trying to get ridof her. When Bornstein denied the accusation about Sander,Willis stated that Bornstein was also trying to get rid of her.When Bornstein made no reply, Willis asked if this meantshe was fired. Bornstein replied that she was fired.Bornstein's version of the discharge conversation of Sep-tember 18is insubstantial accord with the testimony ofWillis.Bornstein also testified,however,that until his con-frontation with Willis on that date, he had never entertainedanyintent to discharge her.Bornstein's assertion of the singular reason for Willis'discharge to the contrary, the Respondent interjected intothis case a wide variety of justifications to substantiate itscontention of Willis' discharge for cause,as well as an as-sortment of justifications for the various changes in theterms and conditions of Willis' employment which precededthat event. The evidence supporting these justifications isconsidered below in an order proximately related to thechronological order of the events.Bornstein testified that it was his suggestion to requireWillis to use the timeclock,and that this requirement wasdictated by budget considerations and the Respondent'sneed to limit overtime and other expenses.Sander testified,however, that shortly after the settlement of theGoodmancase,Willis was put on the timeclock because she was work-mg too many extra hours,for which she was not compensat-ed. In answer to a further question, Sander replied thatWillis was required to use the timeclock because all non-management personnel of the Respondent were subject tothis requirement. Sander also admitted that in a pretrialstatement given to the Board he had stated that the imposi-tion of the timeclock requirement was a means of keepingWillis at the desk, but when questioned from the statement,he interjected that the real reason was to maintain a recordofWillis' hours.In consideration of other evidence in the record, I findthat the Respondent's excuses for requiring Willis to use thetimeclock were contrived. It was established that on the datethe timeclock requirement was imposed on Willis,she re-ceived a flat weekly salary of $10010 for a schedule whichwas supposed to consist of 48 hours of work.The actualhoursWillis worked were up to and in excess of 60, forwhich she received no additional compensation.There is noevidence in the record that Willis ever complained about theadditional hours,or demanded extra compensation, and theRespondent admitted that Willis never complained aboutthe amount of work she was required to perform.Consider-ing the foregoing,and the evidence that Willis was paidrather substantial amounts of overtime after she began touse the timeclock,the contention that the requirement wasimposed for budgetary reasons and a necessity to cutovertime expenses cannot be accepted.Similarly, I do not accept Sander s version that Willis wasput on the timeclock because this was a requirement of allof the Respondent's nonmanagerialpersonnel.It is obviousthat the requirement had never before been imposed onWillis during her several years of employment with the Re-spondent.Moreover,Henry Kavorinos was employed in thesame job classification as Willis and his employment wasdistinguished from that of Willis only because he workedevenings and Willis worked days. The record reflects thatKavonnos was never required to use the timeclock,eitherbefore or after the requirement was imposed on Willis.isIn short,I reject the Respondent's proferred justificationsfor the imposition of the timeclock requirement on Willis,and I find that the requirement was applied as a reprisal forWillis' conduct in giving a sworn statement to the Board inconnection with theGoodmancase and as a link in a chainof devices implemented by the Respondent to cause Willisto quit her employment.The Respondent's defenses to the allegation that it de-privedWillis of work she previously performed were alsoestablished through the testimony ofBornstein and Sander.Bornstein testified that he instructed Sander to take awaysome of Willis' work,including work on the payroll,becausehe considered that Willis had too much to do and she need-ed relief to allow her to properly cater to her duties at thedesk.Bornstein was unable to recall whether he also direct-ed Sander to relieve Willis of her work on the Green Stamptournaments,but he recalled that it was not his idea torelieveWillis of duties related to the filling of the vendingmachines.Sander testified that on July 14 he took away the workpreviously performed by Willis on the payroll,the vendingmachines,and the Green Stamp tournaments because Williswas working too many hours. Sander testified,in addition,that he also relieved Willis of these duties because she hadcaused a fight with employee Margaret Snyder and becauseWillis was responsible for a disagreement which arose overa bowling party for one Madeline Marsh.For the reasons related above,I reject the Respondent'scontention that Willis was relieved of some of her dutiesbecause of concern for the amount of work she was requiredto perform and the hours she devoted to her employment.It is clearly established that Willis never complained abouther work or hours,both of which had subsisted in substan-tiallythe same fashion for a number of years. TheRespondent's sudden concern for Willis' welfare coincided,moreover, with other events which I have credited as dispo-1°Willis' salarywas increasedto $110 per week in August 1971.15 I haveconsideredand rejectedSander's testimony that Kavonnos wasin charge of the Plaza Bowl after Sander departed in the evening, and,accordingly,was considered as a manager or supervisor.Other creditedevidence in the record reflects thatKavormos had no authoritywithoutSander's express approval. Kavormos testified as a witness for the Respon-dent, but he was not questioned about his job functions or his alleged supervi-sory or managerial authority. KING LOUIE BOWLING CORP.395sitive of its intent to effectuateWillis' constructive dis-charge.For the reasons explicated below,I similarly rejectSander's assertion that the Willis-Snyder altercation and' theevents surrounding the Madeline Marsh party motivatedthe Respondent to relieve Willis of some of her duties orprovided grounds for her later discharge.There is evidence in the record that on the evening ofJune 5,a dispute occurred between Willis and MargaretSnyder.The testimony of several witnesses reveals that Snyy-der burned her hand and Willis attempted to assist by chill-ing Snyder'shand in a bowl of ice.Some comment wasinterjected concerning a previous remark made by. Snyderabout Willis'alleged stupidity at the time of a simiar acci-dent.Words were exchanged,physical contact made, andSnyder'swig ended up on the floor.The altercation tookplace in an area adjacent to the snackbar,and at least onecustomer observed the incident from the public area of thePlaza Bowl.The Respondent asserted that Willis was responsible forthe altercation and that Snyder quit her employment as aresult.Snyder did not testify in this proceeding and for thefollowing reasons I find that the Respondent's assertion ofWillis' responsibility for the dispute is not supported byevidence in the record.Sander was on vacation on June 5,but Bornstein heardabout the Willis-Snyder incident and discussed the matterwith Willis on the following Monday,June 7.According toBornstein's testimony,he apprised Willis of his awarenessof the event.She replied that she was sorry and asked ifBornstein intended to discharge her. Bornstein replied thatno discharge of Willis was contemplated and he suggestedthat she forget about the incident and concentrate on takingcare of the customers and getting along with the other em-ployees.Bornstein was unable to recall whether he everdiscussed the incident with Sander,but admitted that henever discussed the altercation with Margaret Snyder andneither knew nor attempted to ascertain whether the inci-dent was provoked by Willis or by Snyder.Sander testified that he learned of the Willis-Snyder alter-cation on June 7,when he happened to call the Plaza Bowland spoke to either Kavorinos or Chery Lee Phillips.Sanderrelated that he was very upset about the report and cut hisvacation short to return to work on June 14. He also testifiedthat upon his return he investigated the incident by talkingto several individuals,but admitted that he did not confrontWillis and was unable to establish which of the two employ-ees was responsible for the altercation.The Madeline Marsh party coincided in point of timewith the Willis-Snyder incident,but had its origin in Maywhen Lois Baylor requested permission of Sander to hold abowling party for Marsh,a longtime customer of the PlazaBowl w o was leaving the Kansas City area.Sander agreedwith the suggestion and, according to Baylor's testimony, healso agreed to a reduced bowling charge of 50 cents per linefor guests who would attend the party.No definite date forthe party was established and arrangements were appar-ently left for future consultations.Willis had nothing to dowith the arrangements for the Marsh party,but she didattend on her day off as a guest.When Sander arrived at the Plaza Bowl at noon on June14, he found that the Marsh party was in progress and wasattended by some confusion. Sander was incensed that theparty had been scheduled while he was absent on vacationand he was equally concerned about an alleged misun-derstanding concerning the proper price to be charged tothe guests. Sander and Baylor had a heated discussion, Wil-lis was enveloped in the argument and some hot words wereexchanged. Shortly after this discussion,Sander called Wil-lis to his office, relieved her of some of her duties, andsimultaneously informed her, as found above, that while hedid not intend to discharge Willis, he did intend to force herto quit.Itwas Sander's testimony that Willis was at fault for thealtercation with Snyder and that she was equallyrespon-sible for the mishandling of the Madeline Marsh party.Accordingly, Sander considered these two incidents to begrounds,inter alia,for a reduction of Willis' duties and ascontributory factors leading to her ultimate discharge. As-sertionsnotwithstanding, the record evidence does not sup-portWillis'alleged responsibility for either incident.NeitherBornstein,Sander, nor any other representative ofthe Respondent ever investigated the Willis-Snyder alterca-tion, and the fault imputed by the Respondent to Willis hasno substantiation in fact. As to the events surrounding theMadeline Marsh party, Willis was not involved in either thescheduling of the party or the discussions relating to theprice to be charged. Accordingly, I have weighedSander'sassertionsofWillis' fault in the light of his prior and con-temporaneous comments to Willis and other employeesconcerning the means he had devised to effectuate Willis'constructive discharge. I reject the Snyder and MadelineMarsh incidents as motives for the reduction of Willis' du-ties and her discharge, and find them to be pretexts designedto mask a discriminatory motive.16Other reasons asserted by the Respondent for the reduc-tion of Willis' duties and her final discharge were also ad-duced through Bornstein and Sander, with some additionaltestimony from employees, former employees, and custom-ers. For the most part the testimony of these witnesses relat-ed to Willis' alleged inability to work in harmony with hercoworkers and the alleged complaints she had engenderedfrom customers.Bornstein testified that Willis sometimes worked harmo-niously withmanagement,but that she was very emotionaland generated complaints from customers.Bornstein relat-ed that he received calls from customers complaining ofWillis' rudeness, but the customers refused to give theirnames.With some greater specificity Bornstein recalled anincident on an unspecified date when Willis told two juniorleague bowlers that they couldn't bowl because the leaguewas full. As to Willis' relationship with other employees,Bornstein recounted the Willis-Snyder incident, which isdiscussed above, and he also related that on September 18another employee threatened to quit the Respondent's em-ployment if "the underhanded deal with Mrs. Willis contin-ued...."In addition to the Snyder and Madeline Marsh incidents,Sander testified that in the summer of 1970 Willis had anargument with employee Jean Bray, and as a result Bray16There is evidence in therecord,some of which I credit, to establish thaton June 14,and perhaps other occasions,Willis referredto Sander in termscustomarily omitted when a subordinate addresses a superior. I am mindfulthat vulgar,disrespectful, and disparaging languageis not condoned by theAct, and thetrier of facts may not ignore such misconduct in passing uponacts and motives determinative of an allegation of discrimination.N.L R.B.v Soft Water Laundry, Inc.,346 F.2d 930, 934 (C.A. 5). I am equally aware,however, that evidence of such misconduct must be weighed in the light ofthe events which mayhave provokedit,and it must also be assayed in thebalance with other contemporaneous conduct indicative of a discriminatorymotive.In the circumstances here,Willis had been directlyinformed of theRespondent's intent to harass her to the extent she would voluntarily quit heremploymentThis factprovides the necessary evidence of provocation andit similarly supports the finding that the remarks she addressed to Sanderwere not the motivating reason for the reduction in her duties and herdischarge.HawthornCompany,A Divisionof Kellwood Company,166 NLRB251, 252, enfd.in pertinentpart 404 F 2d 1205, 1211 (C A. 8);N L R.B. v.SouthlandPaint Co.,394 F.2d 717, 722,enfg. in pertinentpart 156 NLRB 22. 396DECISIONSOF NATIONAL LABOR RELATIONS BOARDquit her employment. Sander was unable to recall any of thespecifics concerning the argument, related that he obtainedhis information from Bray and without talking to Willis,and candidly admitted he didn't know who was at fault forthe disagreement. Jean Bray did not testify. Sander furthertestifiedthat employeeJulie Barnettquit her employmentwith the Respondent because Willis made derogatory re-marks about her. Barnett's version of the events and thereasons she left her employment are related below.As concerns Willis' relationship with customers, Sandertestified that her attitude with junior bowlers was very badand Willis refused to let the "kids" run around and shewould not let the kids have cokes or anything to eat on thelanes.Sander conceded, however, that it was theRespondent's policy to require the junior bowlers to behaveand its employees were expected to prevent the childrenfrom annoying other bowlers. Sander also conceded that atthe beginning of the 1971-72 season the Respondent adopt-ed a policy restricting junior bowlers from carrying softdrinks on the lanes. As to other complaints Sander recount-ed an occasion in 1970 when Willis had an argument witha coach for a junior team aboutsomeof the children whohad failed to pay for bowling, and instructed them to leavethe Bowl if they did not pay. According to Sander, in theabove and other incidents Willis made derogatory remarksto junior bowlers and caused them to cease partonizing thePlaza Bowl. Sander admitted, however, that he never in-quired what kind of derogatory remarks Willis was suppos-ed to have made to the junior bowlers.Julie Barnett, a former junior bowler and a part-timeemployee at the Plaza Bowl, testified that on occasions overa 3-year period Willis required her and other junior bowlersto quiet down and thatsomeof these reprimands wereattended by disparaging remarks. According to Barnett,however, the only complaints she ever voiced about Willis'treatment of her while she was a junior bowler were directedto other junior bowlers, and not to the Respondent's man-agement.As to the events which caused her to leave her emplo -ment, Barnett related that on an undisclosed date 17 in thefall of 1971, while she was supposed to be working in thesnackbar,she was engaged in an argument with her boy-friend.Willis saw her at the bowling lanes and told her tostop playing or fooling around and to get to work. Barnetttestified that she left her employment immediately, and sheobviously did so without notice to the Respondent of herintent to leave or the reasons therefor. Barnett informedChery Lee Phillips of her alleged reasons for leaving inmid-October, after Willis had been discharged, and she wassubsequently reemployed and working for the Respondentat the time of the hearing in this case.Helen C. Bryant, employed by the Respondent as a juniorcoach, also testified to Willis' alleged mistreatment of juniorbowlers. Bryant testified that in August 1971, she had acomplaint from a junior bowler that Willis had refused torefund a dollar to the child, and Bryant made this refund.Bryant did not discuss the matter with Willis. On anotheroccasion, Bryant was informed by the parent of a juniorbowler that the child had beenmistreated.There is no evi-dence that the mistreatment, established by a hearsay re-port, was attributable to Willis. Bryant also testified thatWillis had a confrontation with some junior bowlers in thefall of 1970, over their alleged failure to pay for bowling andthatWillis called the children "God damn liars."18 Accord-17Barnett testified,variably, that the events which caused her to leave hering to Bryant she made reports of these incidents to Sanderimmediately after they occurred.In corroboration of Bornstein's testimony of events rele-vant to September 18, Bryant testified that whenBornsteincame to the office at the Plaza Bowl she informed him thatshe was going to quit. According to Bryant, her decision toquit was prompted by Sander's instructions that Willis wasto be pampered and accorded specially favorable treatmentby the other employees, and because of the accusationscontained in an anonymous letter. The alleged pamperingof Willis at Sander's instructions is contrary to all the otherevidence in the record and the anonymous letter and itscontents was not pursued.As a part of its defense the Respondent called other wit-nesses, including employees Chery Lee Phillips, Henry Ka-vorinos,DaveGoldstein,LouisChagoyan,LyndellLummer, and Faye Hemlick; as well as customers Mary M.Deam and Carol lleman. Phillips' testimony, which con-sistedin large measureof hearsay reports and unsubstanti-ated opinions, contributed to this proceeding only to theextent that Phillips exhibited her emotions and displayedher personal animosity to Willis. With respect to the otheremployees, some testified to the Willis-Snyder altercation,some testified to the events which transpired at the Made-lineMarsh party, and some testified, credibly, to Willis' useof vulgar and uncomplimentary terms in referring to San-der. On the whole, however, the testimony of thesewitnesseswas more favorable to the General Counsel than to theRespondent, particularly as they established the constancyofWillis' disposition, demeanor, and work habits, and thechange in Sander's attitude and treatment of Willis after thesettlement of theGoodmancase.Carol Alleman testified that she was a former employeeof the Plaza Bowl and acquainted with Willis as both co-worker and a customer. Alleman was present at the initialstages ofthe altercation between Willis and Snyder on June5, and also present during some part of the confrontationbetween Willis and Sander at the Madeline Marsh party.Her testimony corroborated that of other witnesses. Fur-ther,Alleman related that over a 3-year period of contactsshe observed Willis to be a normal person, always nice toAlleman, but also able to express anger when "the kidsirritated her."Mary Deam related severalinstanceswhere she believedWillis had treated her with less consideration than a cus-tomer was due. She relatedan instanceconcerning the delayin the return of a bowling ball left with the Respondent forrepair, but admitted that Willis' only involvement in theincident was to tell Deam on the telephone that the ball hadnot been returned. Deam also testified to other instanceswhere Willis appeared to delay in giving her access to CheryLee Phillips' office, and failed to promptly transfer tele-phone calls made by Deam to Phillips. Deam admitted thatshe never complained to the Respondent'smanagementabout these alleged slights until after Willis' discharge, butafterWillis had gone she told Phillips and Sander, "That'sa relief, at least it won't be trouble when you try to get inand call."On consideration of all the testimony concerning Willis'attitudes and relationships with customers and her cowork-ers, Ifind that the Respondent's assertionsof grievous mis-conduct are badly overstated. Willis did have words withcustomers and with her coworkers, and in some of theseinstances she displayed some temper and some abusive lan-guage.What is determinative, however, is the evidence thatWillis' conduct as an employee was constant through theemployment occurred in August,October,and November,1971.the testimony of witness Bryant has been accorded the precise,deliberate,1The Respondent's attempt to interject an issueof racial bigotrythroughand studied consideration it deserves. KING LOUIE BOWLING CORP.whole period of her employment with the Respondent. Ifthe incidents were known to the Respondent,and somewere clearly not reported until after Willis' discharge, theywere of insufficient concern to warrant any reprimand orimposition of discipline.I find that the Respondent's reli-ance on these incidents was an afterthought,supported byevidence gathered after the fact of the discrimination.There remains for consideration the allegation that theRespondent also discriminated againstWillis by requiringher to work in the snackbar during the noon lunch hours.As related above,Bornstein testified that the use of a hostesswas his idea,conceived from an observation at the time theRespondent purchased a bowling alley at Omaha. There isno question that the Respondent was entitled to exercise itsmanagerial prerogative to use a hostess duringbusy periods inthe snackbar.Thequestion that must be answered is whySander selectedWil is toperform this function.Aside fromcredited evidence of Sander's expressed intent to harassWillis to force her to quit,ere is other evidence in therecord which bears upon themotive in the selection ofWillis to act as hostess in the snackbar.Both Bornstein andSander testified thatWillis was relieved of some of herduties to keep her at the desk and to enable her to cater tothe desk in a proper way. If this was the Respondent'smotive in taking away certain of Willis' duties,the decisionto place Willis in the snackbar for a full hour each day isan obvious inconsistency of purpose.The inconsistency iseven more apparent in the li t of the evidence that CheryLee Phillips and Helen Bryant were both qualified andavailable to serve as hostess,and did in fact perform thisfunction both before and afterWillis'discharge.TheRespondent'smotive was obviously not the utilization ofWillis to the best account and I find thatWillis' assignmentto the snackbar was dictated by the reasons allege in thecomplaint.To recap the findings made above, I find and conludethat the Respondent violated Section 8(a)(1) ofthe Act byasking or requesting its employees to obtain and furnish tothe Respondent copies of the sworn statements they gave tothe Board in connection with theGoodmancase.I also findthat the Respondent violated Section 8(a)(l) by Sander'sthreats toWillis and other employees that he would dis-charge Willis because of the statement she gave to the Boardin theGoodmancase,or that he would harass Willis orotherwise alter her terms and conditions of employment andforce her to quit.Ihave also found above that the changes effected inWillis' terms and conditions of employment;including theimpositionof thetimeclock requirement;the assignment ashostess in the snackbar,the cancellation of her duties inconnection with work on the payroll,the Green Stamp tour-naments and filling of the vending machines;and Sander'sinstructions to other employees not to consult with Willisabout supplies or work problems were motivated as repris-als for Willis'exercise of protected activity,and part andparcel of a scheme contrivedby theRespondent to effect aconstructive dischar e.397The General Counsel contends that the scope of Section8(a)(4) is sufficiently broad to protect an employee againstdiscrimination where the sole conduct involved is a swornstatement given by the employee during the course of inves-tigation of an unfair labor practice case.19The GeneralCounsel further argues that courts of appeals have sustainedthe Board's finding that Section 8(a)(4) protects an employ-ee who gives a statement to the Board without testifying, °and that,contrary to the Eighth Circuit in theRitchie 21andA A Electric 22cases other circuits have construed Section8(a)(4) to afford the broadest possible reach with respect tothe persons it protects,the reprisals which it prohibits, andthe participation which it encompasses 23The Respondent on the contrary,argues that the literallanguage of Section 8(a)(4) and the construction of thatSection and its legislative history made by the Eighth Cir-cuit in theRitchieandA A Electriccases,supra,prevents afinding of discrimination where the conduct of the allegeddiscriminatee falls short of filing a charge or giving actualtestimony.As Willis' sole conduct here was giving a swornstatement during the investigatory stages of theGoodmancase,the Respondent argues that the conduct was not pro-tected and not encompassed within the intended reach ofSection 8(a)(4).I find no evidence that the Board has adopted the con-struction of 8(a)(4) expressed by the Eighth Circuit in theRitchieandA A Electriccases,supra.On the contrary, as theRespondent admits the United States Supreme Court grant-ed certiorari in theA A Electriccase on October 12,197124 I am bound by the Board's construction of Section8(aX4) until the Board adopts a contrary view,or the Su-preme Court decides that the scope and coverage of thatSection is less than this agency and other circuit courts havethus far construed.In my view,moreover,I find some diffi-culty in according to the Congress the intent of affordingprotection to an employee whose contribution to an unfairIabor practice case consists of giving testimony in a courseof protracted litigation, and withholdingthat protectionwhere the information given by the employee leads to anamicable adjustment of^the dispute.I findyand conclude,accordingly,that by discharging Wilma Willis and retaliat-ing against her in the terms and conditions of her employ-ment, because she gave a sworn statement to the Board inconnection with theGoodman case,the Respondent violatedSection 8(a)(4) and(1) of the Act.IV THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above,occurring in connection with its operations de-scribed in section I,above, have a close,intimate,and sub-stantial relation to trade,traffic, and commerce among theseveral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.Upon the foregoing findings and conclusions, I herebymake the following:I further find that Willis'discharge on September 18 wasmotivated as a reprisal for the information she gave the19CitingVirginia-Carolina Freight Lines,Inc,155 NLRB 447, andPreci-Board in theGoodmancase.Ihave rejected the severalsionFittings,Inc.,141NLRB 1034.justifications proferred by the Respondent as evidence of20CitingM & S Steel Co. v. N.L.R B.,353 F.2d 80,81 (C.A. 5),enfg. 148discharge for cause,and I similarly find no merit inNLRB 789.Bornstein's bare and naked assertion that the immediateN LR.B. v. Ritchie Manufacturing Co,354 F.2d 90 (C.A. 8)discharge of Willis was demanded by her violation of the(c N.L.R.B.N.L.R.B.R.B.v.Robert Scrivener,d/b/a/ A A Electric Co.,435 F.2d 1296Respondent'sestablishedchannels of communication.23 Citing,inter aka, Peterson v N.L.R B.,234 F.2d 417(C.A. 2); N.L.R.B.There is no evidence that the Respondent's alleged policyv. Syracuse Stamping Co.,208 F.2d 77(C.A. 2); andN.L.R B v.Dal-Texwas known to Willis, or that its violation had ever servedoptical Co.,Inc,310 F.2d 58(C.A 5).before as grounds for discipline or discharge.24N.L.R B. v. Robert Scrivener, dibia A A Electric Co.,404 U.S. 821. 398DECISIONSOF NATIONALLABOR RELATIONS BOARDCONCLUSIONS OF LAW1.The Respondent,King Louie Bowling Corporation ofMissouri,is an employer engaged in commerce within themeaning of Section 2(6)and (7) of the Act.2.Al Bornstein and Sydney Sander are,and have been atall times material to this case,agents of the Respondent,acting in its behalf, within the meaning of Section 2(11) and(13) of the Act.3. By asking or requesting its employees to obtain for theRespondent's use copies of statements given by them to theNationalLaborRelations Board,the Respondent has viola-ted Section 8(aXI) of the Act.4.By threatening Wilma H. Willis and other of its em-ployees that it would discharge Willis because she gave asigned statement to the Board,and by threatening that itwould harass Willis and alter her terms and conditions ofemployment to cause her toquit her employment,the Re-spondent violated Section8(aa 1) of the Act.5. By altering the terms and conditions of Willis'employ-ment and by discharging her on September18, 1971, be-cause Willis had given a signed statement to the Board, theRespondent violated Section 8(a)(4) and(1) of the Act.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and(7) of the Act.THE REMEDYHaving found that the Respondent has engaged in, andis engaging in, unfair labor practices I will recommend thatitcease and desist therefrom and take certain affirmativeactions to effectuate the policies of the Act.Having found that the Respondent altered the terms andconditions of employment of Wilma H. Willis and dis-charged her in violation of Section 8(aX4) of the Act, I willrecommend that the Respondent offer Willis immediateand full reinstatement to her former job, with all duties,functions,seniority,and other rights and privileges she en-joyed prior to the acts of discrimination against her or, ifthat job no longer exists,to a substantially equivalent posi-tion.As I have found that the Respondent violated Section8(a)(4) of the Act by requiring Willis to use the timeclock,I shall also recommend that the Respondent revoke thisrequirement,but such revocation shall not be construed todepriveWillis of any pay or salary she received,or wouldhave received if she had continued to work for the Respon-dent after September 18, 1971, as a result of the impositionof the timeclock requirement.Iwill further recommend thatthe Respondent make Wilma H. Willis whole for any lossof earnings she suffered by reason of the discrimination, bypayment to her of a sum equal to what she would haveearned in the absence of the discrimination,less net earn-ings during such period,with backpay computed on a quar-terly basis in the manner prescribed inF.W.WoolworthCompany,90 NLRB 289, and the backpay shall carry inter-est at the rate of 6 percent per annum,as established inIsisPlumbing&Heating Co.,138 NLRB 716. I will also recom-mend that the Respondentpreserve and make available tothe Board,upon request,all payroll records,social securitypayment records,timecards,personnel records and reports,and all other records necessary and useful to determine theamounts of backpay due and the rightsof reinstatementunder the terms of these recommendations.As the unfair labor practices committed by the Respon-dent are of such nature and character as to strike at the basicrights of employees safeguarded by the Act,I shall recom-mend that it cease and desist from infringing in any othermanner upon the rights of its employees guaranteed in Sec-tion 7 of the Act.Upon the foregoing findings and conclusions, and theentire record, and pursuant to Section 10(c) of the Act, Ihereby issue the following recommended: 25ORDERThe Respondent,King Louie Bowling Corporation ofMissouri,its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a) Asking or requesting its employees to obtain for theRespondent s use,copies of sworn statements given by themto the National Labor Relations Board.(b) Threatening employees with loss of employment, orharassment,or alteration in their duties or terms and condi-tions of employment because they have engaged inprotect-ed activity by giving a sworn statement to the NationalLabor Relations Board.(c) Harassing,altering the duties or terms and conditionsof employment,or discharging employees because theyhave engaged in protected activity by giving a sworn state-ment to the National Labor Relations Board.(d) In any other manner, interfering with,restraining, orcoercing employees in the exercise of their rights underSection 7 of the Act.2.Take the following affirmative action necessary to ef-fectuate the policiesof the Act:(a) Offer employee Wilma H. Willis immediate and fullreinstatement to her former job, with all duties,functions,seniority,and all other rights and privileges she previouslyenjoyed or,if that job no longer exists,to a substantiallyequivalent position,and make Wilma H. Willis whole forher loss of earnings in the manner set forth in the sectionof the Trial Examiner'sDecision entitled"Remedy."(b) Notify the above-named individual immediately if sheispresently serving in the Armed Forces of the UnitedStates, of her right to full reinstatement upon applicationafter discharge from the Armed Forces,in accordance withthe Selective Service Act and the UniversalMilitary Train-ing and Service Act.(c)Preserve and, upon request,make available to theBoard or its agents,for examination and copying,all payrollrecords,social security payment records,timecards,person-nel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order.(d) Post at its place of business at KansasCity,Missouri,copies of the attached notice marked"Appendix."26Copiesof said notice,on forms providedby theRegional Directorfor Region 17, after being duly signed by the Respondent'srepresentative, shall be postedby theRespondent imme-diately upon receipt thereof, and shall be maintained by itfor 60 consecutive days thereafter,in conspicuous places,including all places where notices to employees are custom-arily posted.Reasonable steps shall be taken by the Respon-25 In the event no exceptions are filed as providedby Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations,be adoptedby theBoard and become itsfindings, conclusions,and Order,and all objections thereto shall be deemedwaived for all purposes26 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading"Posted byOrder of the NationalLaborRelations Board"shall be changed to read"Posted Pursuant to a Judgment of the United StatesCourt of AppealsEnforcing an Order of the National Labor Relations Board." KING LOUIE BOWLING CORP.399dent to insure that said notices are not altered, defaced, orcovered by other material.(e) Notify the Regional Director for Region 17, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith.2727 In the event that this recommended Order is adopted by the Board afterexceptions have been filed,this provision shall be modified to read. "Notifythe Regional Director for Region 17, in writing,within 20 days from the dateof this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT ask or request employees to obtain for ouruse copies of sworn statements given by them to the Na-tional Labor Relations Board.WE WILL NOT threaten employees with loss of employment,harassment, or alteration in their duties or terms or condi-tions of employment because they engaged in protectedactivity by giving a sworn statement to the National LaborRelations Board.WE WILL NOT harass, or alter the duties or terms and condi-tions of employment, or discharge employees because theyengaged in protected activity by giving a sworn statementto the National Labor Relations Board.WE WILL NOT in any other manner interfere with, restrain,or coerce employees in the exercise of their rights underSection 7 ofthe Act.WE WILL offer employee Wilma H. Willis immediate andfull reinstatement to her former job, with all duties, func-tions,seniority and other rights and privileges she previous-ly enjoyed or, if that job no longer exists, to a substantiallyequivalent position,and WE WILL make Wilma H. Williswhole for her loss of earnings,with interest at 6-percent perannum.DatedByKING LOUIE BOWLING CORPORATIONOF MISSOURI(Employer)(Representative)(Title)Note:We will notify the above-named individual imme-diately if she is presently serving in the Armed Forces of theUnited States, of her right to full reinstatement upon appli-cation after discharge from the Armed Forces, in accord-ance with the Selective Service Act and the UniversalMilitary Training and Service Act.This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, 610 Federal Building, 601 East12th Street, Kansas City, Missouri 64106, Telephone 816-374-5181.